Title: From Thomas Jefferson to George Hammond, 26 December 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia, Decr. 26th. 1793.

Your letter of the 23rd. instant, desiring an ascertainment, in the mode pointed out in my letter of Septr. 5. of the losses occasioned by
 waste, spoliation, and detention, of the Sloop Hope, taken on the 10th. of August by the privateer le Citoyen Genet, brought into this port the 14th. and restored on the 20th. in consequence of the orders of this Government, has been laid before the President.
I observed to you in the letter of Sept. 5th. that we were bound by Treaties with three of the belligerent powers, to protect their vessels on our coasts and waters, by all the means in our power: that if these means were sincerely used in any case,  and should fail in their effect, we should not be bound to make compensation to those nations. Though these means should be effectual, and restitution of the vessel be made; yet if any unnecessary delay or other default in using them should have been the cause of a considerable degree of waste or spoliation, we should probably, think we ought to make it good; but whether the claim be for compensation of a vessel not restored, or for spoliation before her restitution, it must be founded on some default in the Government.
Though we have no treaty with Great Britain, we are in fact in the course of extending the same treatment to her, as to nations with which we are in treaty: and we extend the effect of our stipulations beyond our coasts and waters, as to vessels taken and brought into our ports, by those which have been illicitly armed in them. But still the foundation of claim from her, as from them, must be some palpable default on the part of our Government. Now none such is alleged in the case of the Sloop Hope. She appears to have been delivered within 6 days after her arrival in port, a shorter term than we can possibly count upon in general. Perhaps too the term may have been still shorter, between notice to the proper Officer and restitution; for the time of notice is not mentioned. This then, not being a case where compensation seems justly demandable from us, the President thinks it unnecessary to give any order for ascertaining the degree of injury sustained.
I have stated to the President, the desire you expressed to me in conversation, that the orders proposed to be given for ascertaining damages, in the special cases described in my letter of Sep. 5., should be rendered general, so that a valuation might be obtained by the Officers of the Customs, whenever applied to by a Consul, without the delay of sending for the orders of the Executive in every special case. The President is desirous not only that Justice shall be done, but that it shall be done in all cases without delay. He, therefore, will have such general Orders given to the Collector of the Customs in every state. But you must be pleased to understand that the valuation in such case, is to be a mere provisory measure, not producing any presumption whatever that the case, is one of those whereon compensation is due, but that the question whether it is due or not shall remain as free and uninfluenced
 as if the valuation had never been made. I have the honor to be, with great respect, Sir, Your most obedient and most humble servant,
